DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The election without traverse of Group I, claims 1-15, via the response of August 26, 2021 is hereby acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 11 and 12 are unclear, in that the claim language appears to be referring to functions performed by a computer or a processor, but the claim does not recite that the system includes a computer or a processor.  It is unclear whether the claim language is referring to the functional capability of a structure required by the claim, or merely referring to an intended use of the device.  Clarification is necessary.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–3, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassis (US 2018/0112766)
	Regarding claim 1, Bassis robotic servicing system, comprising: 
	an evacuation system (108D) comprising a first quick connect fitting (105) (paragraph 0019) configured to mate with a quick connect valve of a vehicle (figure 1B); 
	a refill system (108B) comprising a second quick connect fitting (105)(paragraph 0019) configure to mate with the quick connect valve of the vehicle (figure 1B); and 
	a robotic assembly (103, 102) couplable to the evacuation system and the refill system, wherein the robotic assembly is configured to autonomously connect the first and second quick connection fittings to the quick connect valve of the vehicle (paragraph 0018, “supporting structure 103 to match a specific gearbox flange 106 located on the surface of a gearbox housing 107 of a gearbox 110 for automatic oil servicing.”).

	Regarding claim 2, Bassis discloses that the evacuation system further comprises a hose coupled to the first quick connect fitting (paragraph 0017)



	Regarding claim 14, Bassis discloses a purge system couplable to the robotic assembly (paragraph 0025, the hose 108a is a purge system in that it can purge the existing gas out of the box).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bassis (US 20180112766) in view of Hollerback (US 8,393,362).
	Regarding claims 4-8, Bassis accounts for the claimed subject matter substantially as discussed above, but does not disclose the specifics of the robotic arm.
	Hollerback teaches that it is known in the art to provide an automated vehicle servicing system with a robotic assembly including
	at least one robotic arm (26) configured to hold a tool (column 3, lines 7-12),
	wherein the robotic assembly further comprises the tool (column 3, lines 7-12)

	wherein the robotic assembly further comprises a vision system (200, 202)(column 5, lines 47-56).
It would have been obvious to one skilled in the art to modify the device of Bassis to have the robotic arm assembly in the configuration taught by Hollerback for the purpose or reliably coupling the fluid conduits using a known robot, and/or for the purpose of selecting a robot that has a greater range of movement for coupling to vehicles in a wider area.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bassis (US 2018/0112766) in view of Hollerback (US 8,393,362) and further in view of Rankin (US 7,841,357)
	Regarding claims 8-10, Bassis and Hollerback account for much of the claimed subject matter as discussed above, but do not disclose that the robotic assembly further comprises one or more sensors, wherein a first one of the one or more sensors is configured to sense whether the first quick connect fitting is connected to the quick 
	Rankin teaches that it is known to provide a fluid coupling with a sensor that detects whether the fittings are connected (figure 1; column 10, lines 16-22).
It would have been obvious to one skilled in the art to provide the device of Bassis as modified with a sensor on each of the couplings thereof, based on the teaching of Rankin for the purpose of avoiding spillage and fluid transfer errors.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claims 11–13 are rejected under 35 U.S.C. 103 as being unpatentable over Bassis (US 2018/0112766) and further in view of Hall (US 2017/0362076) and Apostolides (US 2004/0211470).
	Regarding claims 11 and 12, Bassis accounts for much of the claimed subject matter as set forth above, and further discloses that the robotic assembly identifies the vehicle (paragraph 0021, “station 101 may detect a position of gearbox housing 107 
and flanges 106 in a vehicle via a computer control unit in monitoring system 113.”)

	Hall teaches that it is known in automated vehicle servicing technology to receive a signal from the vehicle which identifies the vehicle and provides information relevant to the vehicle (paragraph 0031; “vehicle 304 is sending a signal 306 comprising vehicle status and vehicle location data … The vehicle status may also include information about the vehicle itself, such as an automobile VIN number, vehicle year, vehicle make, vehicle model, vehicle color, and/or fuel cap location. …the vehicle status may include indications that maintenance services need to be carried out, such as an oil change, transmission fluid change…”).
	Examiner further takes official notice that it is known in oil change procedures to determine the oil type, viscosity, and volume requirements for a vehicle.  For example, Apostolides teaches that it is known to determine the type, viscosity, and volume of oil in an oil change operation (paragraph 0087).
	It would have been obvious to one skilled in the art to modify the device of Bassis to receive signals from the vehicle which identify the vehicle, based on the teaching of Hall, for the purpose of verifying that the correct type of vehicle is present.  
	It further would have been obvious to one skilled in the art to include oil type, viscosity, and volume of motor oil in the signal of Bassis in view of Hall, based on the 

	Regarding claim 13, Bassis discloses that the robotic assembly is further configured to control a volume of new oil added to the vehicle (paragraphs 0023 and 0024).

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bassis (US 2018/0112766) in view of Verdegan (US 5,462,679)
	Regarding claim 15, Bassis accounts for the claimed subject matter substantially as discussed above, and further discloses that the oil can be filtered (paragraph 0007),
but does not disclose a filter cleansing system couplable to the robotic assembly.
	Verdegan teaches that it is known to clean an oil filter in order to make the filter reusable (column 4, lines 44-59).
It would have been obvious to one skilled in the art to include a filter cleansing system in the system of Bassis, based on the teaching of Verdegan, for the purpose of cleaning an oil filter and thereby making the filter reusable.  This rationale contemplates cleaning an oil filter of the oil changing device, or of a vehicle.  Providing the oil filter cleaner of Verdegan to the system of Bassis would merely amount to a simple combination of known elements according to known methods with each element e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bassis (US 2018/0112766) in view of Rome (US 6,595,228)
	Regarding claim 15, Bassis accounts for the claimed subject matter substantially as discussed above, and further discloses that the oil can be filtered (paragraph 0007),
but does not disclose a filter cleansing system couplable to the robotic assembly.
	Rome teaches that it is known to include a filter cleansing system (108) in a vehicle fluid transfer system for purposes filtering the fluid (column 3, lines 55-60; the filter 108 is considered to be a filter cleaning system in that it cleanses the fluid that passes therethrough).
	It would have been obvious to one skilled in the art to include a filter cleansing system to the device of Bassis, based on the teaching of Rome, for the purpose of removing particles from the fluid provided to the vehicle.

Other Prior Art
	The attached PTO-892 form includes references which are not cited above but which are considered relevant to this application, including:
	Ginsburgh (US 3,527,268) discloses a vehicle servicing robot with a tool (516, 518) on it in addition to a fluid port (520, 522);

	Czeranna (US 2003/0164200) discloses a robot with a vision system (figure 4);
	Michalakis (US 10,207,411) discloses a robot for servicing a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799